Title: 7th.
From: Adams, John Quincy
To: 


       Dined at Mr. Bartlett’s. There were 15 persons at Table, of whom I was not acquainted with Mr. McCard, Mr. Parsons, and Mr. W. Codman, from Boston. Mr. Parsons, is a great wit; but not a Christian. He is very fond of ridiculing the Bible. He pass’d a number of jests upon it, at Table. There was no man, he said in this Town, who read the Bible more, than he did, or who made less use of the Principles it contained. He had never seen any Book, he did not believe there existed a book, that contained such excellent Precepts for Life, and by following which a Man, might be happier. But there were an hundred tales, in it, which were childish and silly. People talk’d of Inspiration. He wondered what the book of Ruth, what the book of Esther, had to do with Inspiration. If he had a family, he would conform, to the established religious customs, because, they were for the good of Society in general. But as it was, he thought best to follow his own Ease and Inclination. This man, has a very lively fancy, and a sprightly natural wit, but I think he makes a bad use of it. Whatever a man’s religious principles may be, I believe it is very unpolite and improper for him to ridicule the general Opinion.
       When I return’d home, I found a large Company of Ladies there, Miss Stevenson, Eliza, Duncan, Peggy White, two Miss Reddington’s and Miss L. Night, a young Lady from Newbury, who is here on a visit. She comes as near a perfect beauty, as any Lady I remember to have seen. Tall, but a beautiful shape, fine eyes, and in short every feature pleasing, except the nose, which is rather of the Roman sort, and injures her appearance, in profile; her taste in dress Elegant, and her disposition said to be excellent, which is much more to her advantage, than her personal figure. Mr. T. Osgood is said to be her admirer. Was working all the Evening, and was confirm’d in an Opinion which I conceiv’d a considerable time since, and which gives me much pain. I could not be induced to live long in such a Situation, to be suspected and spied, and guarded, all from a Chimaera, rising in a persons brain, is what I cannot bear. It proceeds I am perswaded, from good motives, and a wish for my welfare; but it is like putting a man, perfectly well, into a course of Physic, which may create real disorders. But this will not I hope be the case.
      